Citation Nr: 1419191	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.  

This case was previously before the Board in June 2013, when it was remanded for additional development.  In December 2013, the Board sought a Veteran's Health Administration (VHA) expert medical opinion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss and tinnitus are related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Current tinnitus and bilateral hearing loss disabilities have been established, including a showing the Veteran has hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2013).  The Veteran served as an aviation structural mechanic, and it is not in dispute that he was exposed to hazardous noise levels in the course of such service (he has testified that he crawled into the engine intakes while the engine was running to check the hydraulic reservoir for leaks).  Finally, unlike prior VA audiological opinions against the Veteran's claims, an April 2014 VHA opinion from the Director of Otology/Neurotology, Otolaryngology Department, JJ Peters VA Medical Center, takes into account all pertinent facts and cites to current medical literature in explaining the conclusion that it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are due to his exposure to noise trauma in service.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus are granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to service connection for bilateral hearing loss is warranted.  Entitlement to service connection for tinnitus is warranted.  The appeal is granted as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


